


Exhibit 10.10.4

 

AMENDMENT THREE TO

THE COCA-COLA COMPANY SUPPLEMENTAL PENSION PLAN

 

This Amendment Three to The Coca-Cola Company Supplemental Pension Plan (the
“Plan”) is adopted by The Coca-Cola Company Benefits Committee (the
“Committee”).

 

WITNESSETH:

 

WHEREAS, pursuant to Section 7.4 of the Plan, the Committee has the authority to
amend the Plan;

 

WHEREAS, the Committee wishes to amend the Plan to make various changes;

 

NOW, THEREFORE, the Committee hereby amends the Plan as follows:

 

1.

 

Section 3.2(b) shall be replaced with the following paragraph:

 

The survivor benefit payable in the event of a Participant’s death shall be as
described in Section 3.4 below.

 

2.

 

The first paragraph of Section 3.3(a)(1) shall be replaced with the following
paragraph, effective as of January 1, 2008:

 

If a Participant is entitled to monthly annuity payments, except in the event of
Disability, the annuity shall be determined as of the first day of the month
following the month in which he has a Separation from Service, provided the
Participant is vested in his Supplemental Pension Benefit, and shall commence
within 90 days following Separation from Service.

 

3.

 

Section 3.3(b)(1) shall be replaced in its entirety with the following two
paragraphs, effective as of September 30, 2008:

 

If a Participant is entitled to a lump sum payment, his Supplemental Pension
Benefit shall be paid on the last business day of the sixth month following the
month in which the Participant has a Separation from Service.

 

If a Participant is not vested in his Supplemental Pension Benefit at the time
of Separation from Service, but later becomes vested, the lump sum shall be paid
on the first day of July following the year in which the Participant vests.

 

--------------------------------------------------------------------------------


 

4.

 

Section 3.4(b) shall be replaced in its entirety with the following:

 

(b)           Pre-Separation Survivor’s Benefit

 

(1)                                  Death on or after Earliest Retirement Date

 

If a married Participant dies on or after his Earliest Retirement Date and prior
to Separation from Service, his surviving spouse, if any, shall receive a
survivor benefit as described in this section.  A monthly 50% survivor annuity
shall be payable on his behalf to his Beneficiary.  Such survivor annuity shall
be determined as of the first day of the month following the month in which the
Participant dies, and shall commence within 90 days following death.

 

Such survivor annuity shall be equal to the monthly benefit that would have been
payable to the Beneficiary if the Participant:

 

(1)                    had a Separation from Service on the date of death; and

 

(2)                    elected to have his benefits paid in the form of a Joint
and 50% Contingent Annuity

 

At any time on or after the Participant’s Earliest Date, the Participant may
elect an optional form of survivor benefit, consisting of either a 100% survivor
annuity or a 75% survivor annuity.  Such survivor annuity shall be calculated as
described above, except that 100% or 75%, as applicable, shall be substituted
for 50%.

 

Payments shall cease with the payment due on the first day of the month in which
occurs the Beneficiary’s death.

 

(2)                                  Death prior to Earliest Retirement Date

 

If a married Participant dies prior to his Earliest Retirement Date and prior to
Separation from Service, his surviving spouse, if any, shall receive a survivor
benefit as calculated in Section 3.4(b)(1) above.  Such survivor annuity shall
be determined as of the first day of the month following the month in which the
Participant would have attained his Earliest Retirement Date, and shall commence
within 90 days following that date.

 

5.

 

4.1                               Forfeitability of Part A Supplemental Pension
Benefit.

 

(a)                                  Separation from Service prior to January 1,
2009

 

For Participants who have a Separation from Service prior to January 1, 2009,
except as provided in Section 4.3 and Section 4.4, all rights to the Part A
Supplemental Pension Benefit shall be forfeited if a Participant either
terminates employment with the Employer or Separates from Service prior to his
Earliest Retirement Date, except in the case of

 

--------------------------------------------------------------------------------


 

death as described below. However, if the Participant earns Years of Vesting
Service after Separation from Service, the Participant may later become vested
in the Part A Supplemental Pension Benefit.  If a Participant dies prior to
Separation from Service, the Part A Supplemental Pension Benefit shall vest,
provided that the Participant had been credited with at least five Years of
Vesting Service.

 

(b)                                 Separation from Service on or after
January 1, 2009

 

For Participants who have a Separation from Service on or after January 1, 2009,
all rights to the Part A Supplemental Pension Benefit shall be forfeited if the
Participant has not been credited with at least five Years of Vesting Service at
the time of Separation from Service.

 

If the Participant has been credited with at least five Years of Vesting Service
but terminates employment with the Employer or has a Separation from Service
prior to his Earliest Retirement Date, the Part A Supplemental Pension Benefit
shall be vested, however, final average compensation used to calculate the
Part A Supplemental Pension Benefit shall not exceed four times the compensation
limit set forth in Section 401(a)(17) in effect in the year of Separation from
Service, as adjusted from time to time by the Internal Revenue Service.

 

If the Participant terminates employment or has a Separation from Service on or
after his Earliest Retirement Date, the Participant shall be fully vested in his
Part A Supplemental Pension Benefit.

 

If the Participant earns Years of Vesting Service after Separation from Service
and was not vested at the time of his Separation from Service, the Participant
may later become vested in the Part A Supplemental Pension Benefit.

 

6.

 

A new Section 4.4 shall be added as follows:

 

4.4                               Special vesting rule for certain involuntarily
terminated Participants prior to January 1, 2009.

 

Notwithstanding Section 4.1(a) above, if a Participant meets all of the
following criteria, such Participant shall be vested in the Participant’s Part A
Supplemental Pension Benefit as of the date he has a Separation from Service;
however, final average compensation used to calculate the Part A Supplemental
Pension Benefit shall not exceed four times the compensation limit set forth in
Section 401(a)(17) in effect in the year of Separation from Service, as adjusted
from time to time by the Internal Revenue Service.

 

This special vesting rule shall apply if:

 

(a)          the Participant is an Employee of an Employer on September 30,
2008;

 

--------------------------------------------------------------------------------


 

(b)         the Participant is eligible to participate in the Plan or had a
Supplemental Pension Benefit credited to him as of September 30, 2008;

 

(c)          the Participant is involuntarily terminated (other than for cause)
between September 30, 2008 and December 31, 2008, “cause” for this purpose to
mean a termination of employment by the Company or a Participating Subsidiary
which is based on a violation of the Company’s Code of Business Conduct or any
other policy of the Company or a Participating Subsidiary, or for gross
misconduct;

 

(d)         as of the date on which he is involuntarily terminated (other than
for cause), the Participant has not attained his Earliest Retirement Date but
has either:  i) attained at least age 50 and completed at least ten Years of
Vesting Service, or ii) attained at least age 45 and the sum of his attained age
(computed as whole years and whole months attained) plus his Years of Vesting
Service (as defined in Section 1.67 of the Qualified Pension Plan) is greater
than or equal to 65; and

 

 (e)       the participant has signed any release, agreement on trade secrets
and confidentiality and/or any noncompetition agreement requested by the
Company, and has mailed such documents to the Company in accordance with the
Company’s instructions on or before the date specified in the release and whose
release becomes irrevocable.

 

Provided that, a Participant shall not be eligible for this special vesting
provision if:

 

(a)          the Participant is a job grade 18 or higher at the time of his
involuntary separation;

 

(b)         the Participant is receiving or has been approved to receive long
term disability benefits under any plan which provides such benefits and which
is maintained by the Company or any Subsidiary; or

 

(c)          the Participant has entered into a separate, written agreement with
an Employer with respect to the termination of his Employment.

 

IN WITNESS WHEREOF, the undersigned has adopted this Amendment Three on the date
shown below, but effective as of the dates indicated above.

 

 

 

 

THE COCA-COLA COMPANY BENEFITS
COMMITTEE

 

 

 

Date

12/18/08

 

By

/s/ Susan M. Fleming

 

--------------------------------------------------------------------------------
